United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 04-2270
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Southern District of Iowa.
Santiago Villagomez-Lopez,                *
                                          * [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                               Submitted: January 18, 2005
                                  Filed: January 19, 2005
                                   ___________

Before WOLLMAN, MURPHY, and BENTON, Circuit Judges.
                         ___________

PER CURIAM.

       Santiago Villagomez-Lopez appeals from the final judgment entered by the
district court1 upon his guilty plea to an illegal-reentry charge, in violation of 8 U.S.C.
§ 1326(a). On appeal, his counsel has moved to withdraw and filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing that the district court did not
exercise discretion in denying a downward departure for overrepresentation of
criminal history. Having reviewed the record, we conclude that the district judge
recognized that he had the authority to depart, properly based his decision on the facts

      1
        The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
of the case, and made a discretionary decision based on those facts. Having found no
other nonfrivolous issues after reviewing the record independently under Penson v.
Ohio, 488 U.S. 75 (1988), we affirm. We also grant counsel’s motion to withdraw.
                       ______________________________




                                        -2-